    Case 1:18-cv-11386-VSB-KHP Document 310 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SPECTRUM DYNAMICS MEDICAL
LIMITED,

                               Plaintiff,
                                                       Case No.: 18-cv-11386 (VSB)
               v.
                                                       RULE 7.1 STATEMENT
GENERAL ELECTRIC COMPANY, GE
HEALTHCARE, INC., GE MEDICAL
SYSTEMS ISRAEL LTD., JEAN-PAUL
BOUHNIK, SERGIO STEINFELD, ARIE
ESCHO, NATHAN HERMONY, and YARON
HEFETZ,

                               Defendants.


TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

       Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9]

and to enable District Judges and Magistrate Judges of the Court to evaluate possible

disqualification or recusal, undersigned counsel for Plaintiff Spectrum Dynamics Medical

Limited (a private non-governmental party) certifies that the following are corporate parents,

affiliates and/or subsidiaries of said party, but are not publicly held.

       Spectrum Dynamics Medical Group Limited is the parent company of Spectrum

Dynamics Medical Limited.

       As of the date of this filing, no public corporation or publicly held corporation owns

10% or more of Spectrum Dynamics Medical Limited.


Dated: July 27, 2021                           GREENBLUM & BERNSTEIN, P.L.C.

                                               /s/ P. Branko Pejic
                                               Neil F. Greenblum, Esq.
                                               P. Branko Pejic, Esq.
                                               Jeffrey H. Handelsman, Esq.
                                               Jill M. Browning, Esq.
                                               Danielle C. Pfifferling, Esq.
                                                 1
    Case 1:18-cv-11386-VSB-KHP Document 310 Filed 07/27/21 Page 2 of 2




                                   GREENBLUM & BERNSTEIN, P.L.C.
                                   1950 Roland Clarke Place
                                   Reston, Virginia 20191
                                   (703) 716-1191
                                   ngreenblum@gbpatent.com
                                   bpejic@gbpatent.com
                                   jhandelsman@gbpatent.com
                                   jbrowning@gbpatent.com
                                   dpfifferling@gbpatent.com

                                   Gregory D. Miller, Esq.
                                   RIVKIN RADLER LLP
                                   25 Main Street
                                   Court Plaza North, Suite 501
                                   Hackensack, NJ 07601-7082
                                   (201) 287-2474
                                   Gregory.Miller@rivkin.com


{J734902 04886949}




                                    2
